PER CURIAM.
Appellant appeals the revocation of his professional engineering license in Florida and a $5,000 fíne imposed by the Florida Board of Professional Engineers and on file with the Florida Engineers Management Corporation. Appellee concedes that the $5,000 penalty imposed exceeded the monetary penalty allowed under the statute under which Appellant was charged. Accordingly, we agree with Appellee that the penalty should be reduced to $8,000, the maximum penalty permissible.
Appellant’s other issues on appeal are without merit. We therefore reverse and remand to the Board for entry of a Final Order correcting the administrative fine to $8,000. The revocation of Appellant’s license is affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED.
BOOTH, BARFIELD, and ALLEN, JJ., concur.